--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
DEBT CONVERSION OPTION AGREEMENT
 


DATED as of  ___ day of __________________, 20____.
 
BETWEEN:
Online Disruptive Technologies, Inc. (the “Company”)
3120 S. Durango Dr. Suite 305,
Las Vegas, Nevada 89117

 
AND:
_______________________________________ (the “Subscriber”)

 
 
__________________________________________(address of Subscriber)

 
WHEREAS:
 
A. The Subscriber is owed for accrued salary by the Company or by Savicell
Diagnostics Ltd., an Israeli company which is majority owned by the Company
(“Savicell”) the gross amount of USD$________________ (the “Subscription Debt
Amount”) ;
 
B. The Company has agreed to permit the Subscriber to convert the Subscription
Debt Amount into shares of the Company (the “Shares”) pursuant to the terms and
conditions of this Agreement; and
 
C. The parties acknowledge that the Shares to be issued upon conversion of the
Subscription Debt Amount will be restricted shares under Rule 144 and in some
cases, further restricted under United States securities rules affecting the
resale rights of “affiliates”.
 
NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:
 
1.  
Right of Conversion

 
1.1 The parties hereby agree that during the Term (as defined below), the
Subscriber may convert all or a portion of its Subscription Debt Amount into a
number of Shares (the “Conversion Right”) at a conversion price of $0.055 per
Share.
 
1.2 Subscriber may exercise the Conversion Right during the Term by providing
notice to the Company in a form as provided by the Company and by delivering a
notice of payment of such portion of its Subscription Debt Amount to the Company
as the Subscriber wishes to convert, together with the applicable document
filled in as set out in Section 2.  The Company will process the conversion
notice and issue the Shares to the Subscriber within seven (7) days of receipt
of the conversion notice. At the end of the Term, if the Subscription Debt
Amount has not been converted to Shares, the Company will pay such amount in
cash.
 
1.3 The “Term” is the earliest of
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
seven (7) years from the date of this Agreement;

 
(b)  
the date the Subscriber demands in writing the Subscription Debt Amount in cash
from the Company, respecting only that portion of the Subscription Debt Amount
demanded by the Subscriber; and

 
(c)  
the Early Termination Date (defined below).

 
1.4 At any time while the Company’s shares are listed on a United States stock
exchange or quotation system (the “Exchange”), if the average volume over a
period of 30 trading days on the Exchange totals 50,000 shares traded per day
and the market capitalization of the Company’s closing trading price on each
such trading day multiplied by the number of common shares of the Company totals
a minimum of $40,000,000, the Company may provide notice to the Subscriber that
the Subscriber’s Conversion Right will be terminated in ten (10) business days
(the “Early Termination Date”). In the event that the Company delivers such
notice to the Subscriber and the Subscriber does not exercise the Conversion
Right in the 10 business days following delivery of such notice, the Conversion
Right will have terminated on the Early Termination Date.
 
2.  
Forbearance from demand.

 
2.1 The Subscriber agrees that in consideration of the grant of the Conversion
Right by the Company, the Subscriber will not demand and will not be entitled to
demand more than the following percentages of the Subscription Debt Amount prior
to the following dates:
 
(a)  
15% of the Subscription Debt Amount within six (6) months of the date of
execution of this Agreement;

 
(b)  
an additional 15% of the Subscription Debt Amount during each subsequent six (6)
months of the date of execution of this Agreement (up to 30% during year 1, up
to 60% during year 2, etc.), so that the entire Subscription Debt Amount may be
demanded by the Subscriber by the thirty-seventh (37th) month after execution of
this Agreement.

 
2.2 Notwithstanding clause 2.1, in the event that the Company declares or is
petitioned into bankruptcy, or substantially all of the Company’s shares are
purchased by a third party who is not currently an insider of the Company, the
Subscriber may demand the entire Subscription Debt Amount immediately upon such
event.
 
2.3 The Subscriber agrees that in further consideration of being granted the
Conversion Right, the Subscriber waives his/her right under any applicable
legislation which requires payment of employment compensation in cash or to be
paid within a certain period of time; and further, the Subscriber will not
report or make any complaint against the Company, Savicell or any of their
officers, directors, employees or agents to any governmental or regulatory
authority with respect to the non-payment of employee compensation as may be
required by law or regulation. The Subscriber agrees to cooperate with the
Company and Savicell to the full extent permitted by law in the event that any
governmental or regulatory authority inquires or investigates the non-payment of
compensation and will support the position of the Company and Savicell that its
legal obligations are fully complied with and satisfactory to the Subscriber.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  
Changes in Shares

 
3.1 Share Consolidation or Subdivision.  In the event that the Shares are at any
time subdivided or consolidated, the number of Shares reserved for option and
the price payable for any Shares that are then subject to option shall be
adjusted accordingly.
 
3.2 Stock Dividend.  In the event that the Shares are at any time changed as a
result of the declaration of a stock dividend thereon, the number of Shares
reserved for option and the price payable for any Shares that are then subject
to option may be adjusted by the Board to such extent as they deem proper in
their absolute discretion.
 
3.3 Reorganization.  Subject to any required action by its shareholders, if the
Company shall be a party to an reorganization, merger, dissolution or sale or
lease of all or substantially all of its assets, whether or not the Company is
the surviving entity, the option shall be adjusted so as to apply to the
securities to which the holder of the number of shares of capital stock of the
Company subject to the option would have been entitled by reason of such
reorganization, merger or sale or lease of all or substantially all of its
assets, provided however that the Company may satisfy any obligations to an
optionee hereunder by paying to the said optionee in cash the difference between
the exercise price of all unexercised options granted hereunder and the fair
market value of the securities to which the optionee would be entitled upon
exercise of all unexercised options, regardless of whether all conditions of
exercise relating to continuous employment have been satisfied. Adjustments
under this paragraph or any determinations as to the fair market value of any
securities shall be made by the Board, or any committee thereof specifically
designated by the Board to be responsible therefor, and any reasonable
determination made by the said Board or committee thereof shall be binding and
conclusive.
 
3.4 Rights Offering.  If at any time the Company grants to the holders of its
capital stock rights to subscribe for and purchase pro rata additional
securities of the Company or of any other corporation or entity, there shall be
no adjustments made to the number of shares or other securities subject to the
option in consequence thereof and the said stock option of the optionee shall
remain unaffected.
 
4.  
Documents Required from Subscriber

 
4.1 The Subscriber must complete, sign and return to the Issuer the following
documents upon exercise of the Conversion Right:
 
 
(a)
If the Subscriber is a resident of Canada, the Canadian Investor Questionnaire
(the “Canadian Questionnaire”) attached as Exhibit A;



 
(b)
if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the United
States Accredited Investor Questionnaire (the “U.S. Questionnaire” and, together
with the Canadian Questionnaire, the “Questionnaires”) attached as Exhibit B;



 
(c)
such other supporting documentation that the Issuer or the Issuer’s Counsel may
request to establish the Subscriber’s exemption from registration requirements,



and the Subscriber acknowledges and agrees that the Company will not issue the
Shares unless the Subscriber has provided all of such documents to the Company
and Company has determined, acting reasonably, that such Shares may be legally
issued to the Subscriber.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2 The Shares will also be referred to herein as the “Securities”.
 
5.  
Subscription

 
5.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to issue
the Securities, as duly issued and authorized, fully paid and non-assessable
shares, and deliver the Securities, comprised of a duly and validly issued
certificate representing the Securities to the Subscriber upon due exercise of
the Conversion Right.
 
6.  
Acknowledgements and Agreements of Subscriber

 
6.1 The Subscriber agrees and acknowledges that the Acknowledgements and
Agreements of Subscriber must be true and accurate at the time of exercise of
the Conversion Rights or the Participation Rights. The Subscriber acknowledges
and agrees that:
 
(a)  
none of the Securities have been or, except as contemplated herein, will be
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 
(b)  
the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

 
(c)  
the decision to execute this Agreement and acquire the Securities has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Company and such decision is based entirely upon a review of
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

 
(d)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
 
4

--------------------------------------------------------------------------------

 
 
(e)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
(f)  
all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;

 
(g)  
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Subscriber will hold harmless the
Company from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement;

 
(h)  
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 
(i)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 
(j)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions;

 
(k)  
the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the 1933 Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Agreement such legend:

 
 
5

--------------------------------------------------------------------------------

 
 
(l)  
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation including statutory rights of rescission or
damages, will not be available to the Subscriber;

 
(m)  
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 
(n)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

 
(o)  
there is no government or other insurance covering any of the Securities; and

 
(p)  
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

 
7.  
Representations, Warranties and Covenants of the Subscriber

 
7.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 
(a)  
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Agreement;

 
(b)  
it has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
have been obtained to authorize execution and performance of this Agreement on
behalf of the Subscriber;

 
(c)  
if the Subscriber is a resident of an International Jurisdiction (which is
defined herein to mean a country other than Canada or the United States), the
Subscriber on its own behalf and, if applicable on behalf of others for whom it
is hereby acting represents that:

 
(i)  
the Subscriber is knowledgeable of, or has been independently advised as to, the
International Securities Laws (which is defined herein to mean, in respect of
each and every offer or sale of Securities, any securities laws having
application to the Purchaser and the purchase of the Securities other than the
laws of Canada and the United States and all regulatory notices, orders, rules,
regulations, policies and other instruments incidental thereto) which would
apply to this subscription, if any;

 
 
6

--------------------------------------------------------------------------------

 
 
(ii)  
the Subscriber is purchasing the Securities pursuant to an applicable exemption
from any prospectus, registration or similar requirements under the
International Securities Laws of that International Jurisdiction, or, if such is
not applicable, the Subscriber is permitted to purchase the Securities under the
International Securities Laws of the International Jurisdiction without the need
to rely on exemptions;

 
(iii)  
the subscription by the Subscriber does not contravene any of the International
Securities Laws applicable to the Subscriber and the Issuer and does not give
rise to any obligation of the Issuer to prepare and file a prospectus or similar
document or to register the Securities or to be registered with any governmental
or regulatory authority;

 
(iv)  
the International Securities Laws do not require the Issuer to make any filings
or seek any approvals of any kind whatsoever from any regulatory authority of
any kind whatsoever in the International Jurisdiction; and

 
(v)  
the Securities are being acquired for investment purposes only and not with a
view to resale and distribution, and the distribution of the Securities to the
Subscriber by the Issuer complies with all International Securities Laws;

 
(d)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if the Subscriber is a corporate entity, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 
(e)  
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

 
(f)  
the Subscriber has received and carefully read this Agreement;

 
(g)  
the Subscriber is acquiring the Securities as principal for investment only and
not with a view to resale or distribution;

 
(h)  
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 
(i)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors;

 
 
7

--------------------------------------------------------------------------------

 
 
(j)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
(k)  
the Subscriber (i) is able to fend for itself; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) can afford the
complete loss of such investment;

 
(l)  
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
(m)  
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(n)  
others will rely upon the truth and accuracy of the representations and
warranties contained in this Section 7.1 and agrees that if such representations
and warranties are no longer accurate or have been breached, the Subscriber
shall immediately notify the Company; and

 
(o)  
the Subscriber has provided to the Company, along with an executed copy of this
Agreement:, and such other supporting documentation that the Company or its
legal counsel may request to establish the Subscriber’s qualification as a
qualified investor.

 
7.2 In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.
 
8.  
Acknowledgement and Waiver

 
8.1 The Subscriber has acknowledged that the decision to acquire the Securities
was solely made on the basis of publicly available information.
 
8.2 While the Company acknowledges the debt to the Subscriber totalling the
Subscription Debt Amount, there is no guarantee that the Company will have
sufficient funds on the Demand Date to pay the amount owing to the Subscriber.
 
9.  
Resale Restrictions

 
9.1 The Subscriber acknowledges that any resale of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  None of the
Securities may be offered or sold in the United States unless registered in
accordance with United States federal securities laws and all applicable state
and provincial securities laws or exemptions from such registration requirements
are available.
 
 
8

--------------------------------------------------------------------------------

 
 
10.  
Legending and Registration of Subject Securities

 
10.1 The Subscriber hereby acknowledges that a legend will be placed on the
certificates representing the Securities to the effect that the Securities
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
 
10.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
11.  
Costs

 
11.1 Each party shall bear its own costs and expenses (including any fees and
disbursements of any counsel retained by such party) relating to the issuance of
the Securities and the other transactions contemplated by this Agreement.
 
12.  
Governing Law

 
12.1 This Subscription Agreement is governed by the laws of the State of Nevada.
 
13.  
Survival

 
13.1 This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Subscriber pursuant hereto.
 
14.  
Assignment

 
14.1 This Agreement is not transferable or assignable.
 
15.  
Severability

 
15.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
16.  
Entire Agreement

 
16.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Securities and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
 
9

--------------------------------------------------------------------------------

 
 
17.  
Notices

 
17.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on the signature page of this Agreement and notices to the Company shall
be directed to it at 3120 S. Durango Dr. Suite 305, Las Vegas, Nevada 89117.
 
18.  
Counterparts and Electronic Means

 
18.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument.  Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.
 


                                
 
 
________________________________________________
(Name of Subscriber - Please type or print)
 
 
________________________________________________
(Signature and, if applicable, Office
 
 
________________________________________________
(Address of Subscriber)
 


________________________________________________
(City,  Postal Code of Subscriber)
 


________________________________________________
(Country of Subscriber)
 


________________________________________________
(Email Address)
 


________________________________________________
(Telephone Number)
 


 
DATED at Nevada, the _______ day of _________________, 201__.
 
ONLINE DISRUPTIVE TECHNOLOGIES, INC.
 
 
 
Per:           ___________________________________
                 Authorized Signatory

 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CANADIAN INVESTOR QUESTIONNAIRE
 
 
(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)
 
TO:           (the “Issuer”)
RE:           Purchase of Units (the “Units”) of the Issuer


 
Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Private
Placement Subscription Agreement between the Subscriber and the Issuer to which
this Exhibit A is attached.
 
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Units as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Units, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:
 
 
(i)
is purchasing the Units as principal (or deemed principal under the terms of
National Instrument 45-106 - Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators (“NI 45-106”));

 
 
(ii)
(A)
is resident in or is subject to the laws of one of the following (check one):

o Alberta
oNew Brunswick
o Prince Edward Island
 
o British Columbia
o Nova Scotia
o Quebec
 
o Manitoba
o Ontario
o Saskatchewan
 
o Newfoundland and Labrador
 
o United States:  _________________________ (List State of Residence)

or
 
(B)
o is resident in a country other than Canada or the United States; and

 
(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Units.

In connection with the purchase of the Units of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that the Subscriber meets
one or more of the following criteria:
I.           ALL SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR”
EXEMPTION
(a)
the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada, and
 
 the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion as set out in Appendix “A” to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
IN APPENDIX “A” ATTACHED TO THIS CERTIFICATE);

 
 
11

--------------------------------------------------------------------------------

 
 


II.SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION OTHER THAN ONTARIO OR SASKATCHEWAN SUBSCRIBERS
(a)
the Subscriber is (please initial or place a check-mark on the appropriate line
below):
 
(i)
 a director, executive officer or control person of the Issuer, or of an
“affiliate” of the Issuer,
 
(ii)
 a spouse, parent, grandparent, brother, sister child or grandchild of
_________________________________ (name of person) a director, executive officer
or control person of the Issuer, or of an affiliate of the Issuer,
 
(iii)
 a parent, grandparent, brother, sister, child or grandchild of the spouse of
___________________________________ (name of person) a director, executive
officer or control person of the Issuer, or of an affiliate of the Issuer,
 
(iv)
 a close personal friend (by reason of the fact that the Subscriber has directly
known such individual well enough and for a sufficient period of time and in a
sufficiently close relationship (where such relationship is direct and extends
beyond being a relative or a member of the same organization, association or
religious group or a client, customer or former client or customer or being a
close personal friend of a close personal friend of such individual) to be in a
position to assess the capabilities and the trustworthiness of such individual)
of ___________________________________ (name of person), a director, executive
officer, founder or control person of the Issuer, or of an affiliate of the
Issuer, and has been for __________________________ years,
 
(v)
 a close business associate (by reason of the fact that the Subscriber has had
direct sufficient prior business dealings with such individual (where such
relationship is direct and extends beyond being a client, customer or former
client or customer or being a close business associate of a close business
associate of such individual) to be in a position to assess the capabilities and
trustworthiness of such individual) of ___________________________________ (name
of person), a director, executive officer, founder or control person of the
Issuer, or of an affiliate of the Issuer, and has been for
__________________________ years,
 
(vi)
 a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend (as described in subsection II(a)(iv))
or close business associate (as described in subsection II(a)(v)) of
__________________________________ (name of person), a founder of the Issuer,
 
(vii)
 a parent, grandparent, brother, sister, child or grandchild of the spouse of
__________________________________ (name of person), a founder of the Issuer,
 
(viii)
 a company of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, persons or companies described in
subsections II(a)(i) to II(a)(vii) above, or
 
(ix)
 a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(viii) above;

 
 
12

--------------------------------------------------------------------------------

 
 


III.SASKATCHEWAN SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS
ASSOCIATES - SASKATCHEWAN” EXEMPTION
(a)
the Subscriber is resident in the Province of Saskatchewan or is subject to the
securities laws of the Province of Saskatchewan,
 
the Subscriber has provided the Issuer with a signed risk acknowledgment form
(to be provided by the Issuer on request), and
 
the Subscriber is (please initial or place a check-mark on the appropriate line
below):
 
(i)
 a close personal friend (as described in subsection II(a)(iv) above) of
____________________________________ (name of person), a director, executive
officer or control person of the Issuer, or of an affiliate of the Issuer, and
has been for __________________________ years,
 
(ii)
 a close business associate (as described in subsection II(a)(v) above) of
____________________________________ (name of person), a director, executive
officer or control person of the Issuer, or of an affiliate of the Issuer, and
has been for __________________________ years,
 
(iii)
 a close personal friend (as described in subsection II(a)(iv) above) or close
business associate (as described in subsection II(a)(v) above) of
___________________________________ (name of person), a founder of the Issuer,
and has been for __________________________ years,
 
(iv)
 a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections II(a)(i) to II(a)(vii) above, if the distribution is
based in whole or in part on a close personal friendship (as described in
subsection II(a)(iv) above) or a close business association (as described in
subsection II(a)(v) above), or
 
(v)
 a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(vii) above, if the distribution is based in whole or in part on a close
personal friendship (as described in subsection II(a)(iv) above) or a close
business association (as described in subsection II(a)(v) above);

 


IV.ONTARIO SUBSCRIBERS PURCHASING UNDER THE “FOUNDER, CONTROL PERSON AND FAMILY”
EXEMPTION
(1)
the Subscriber is resident in the Province of Ontario or is subject to the
securities laws of the Province of Ontario, and
 
the Subscriber is (please initial or place a check-mark on the appropriate line
below):
 
(i)
 a founder of the Issuer,
 
(ii)
 an affiliate of ______________________________ (name of person) a founder of
the Issuer,
 
(iii)
 a spouse, parent, brother, sister, grandparent, grandchild or child of
_____________________________________ (name of person) a director, executive
officer or founder of the Issuer, or
 
(iv)
 a person that is a control person of the Issuer; or



V.           MINIMUM AMOUNT INVESTMENT
(a)
 
the Subscriber is purchasing the Units as principal for its own account and not
for the benefit of any other person,
(b)
the Units have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing, and
 
the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the registration and prospectus exemptions provided
under Section 2.10 of NI 45-106, it pre-existed the Offering and has a bona fide
purpose other than investment in the Units.

 
 
13

--------------------------------------------------------------------------------

 
 
The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Securities.
 
The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Securities and that
this Questionnaire is incorporated into and forms part of the Agreement.
 
The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing.
 
By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.
 
DATED as of  ___ day of __________________, 20____.




____________________________________________________
Print Name of Subscriber (or person signing as agent of Subscriber)




____________________________________________________
By:
Signature






____________________________________________________
Print Name and Title of Authorized
Signatory (if Subscriber is not an individual)

 
14

--------------------------------------------------------------------------------

 



APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE
 
Accredited Investors only: Please check the appropriate box and initial
______
(a)
a person (i.e. not an individual) registered under the securities legislation of
a jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador),
______
(b)
an individual (i.e. not a corporation) registered or formerly registered under
the securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (a),
______
(c)
an individual (i.e. not a corporation) who, either alone or with a spouse,
beneficially owns financial assets having an aggregate realizable value that
before taxes, but net of any related liabilities, exceeds $1,000,000,
______
(d)
an individual (i.e. not a corporation) whose net income before taxes exceeded
$200,000 in each of the 2 most recent calendar years or whose net income before
taxes combined with that of a spouse exceeded $300,000 in each of the 2 most
recent calendar years and who, in either case, reasonably expects to exceed that
net income level in the current calendar year,
______
(e)
an individual (i.e. not a corporation) who, either alone or with a spouse, has
net assets of at least $5,000,000,
______
(f)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (f),
______
(g)
an investment fund that distributes or has distributed its securities only to
(i)a person that is or was an accredited investor at the time of the
distribution,
(ii)a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19
[Additional investment in investment funds] of NI 45-106, or
(iii)a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,
______
(h)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
______
(i)
a trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be,
______
(j)
a person acting on behalf of a fully managed account managed by that person, if
that person
(i)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
(ii)           in Ontario, is purchasing a security that is not a security of an
investment fund,
______
(k)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
______
(l)
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function,
______
(m)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
______
(n)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or
______
(o)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.





Dated _____________________________, 20____.
 
 
X
 
 
Signature of individual (if Subscriber is an individual)
 
 
X
 
 
Authorized signatory (if Subscriber is not an individual)
 
 
 
 
 
Name of Subscriber (please print)
 
 
 
 
 
Name of authorized signatory (please print)

 



 
15

--------------------------------------------------------------------------------

 
 


EXHIBIT B
 
UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE
 
Capitalized terms used in this U.S. Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement between the Subscriber and the Issuer to which this
Exhibit B is attached.
 
This Questionnaire applies only to persons that are U.S. Purchasers.  A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Units on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Units while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.
 
The Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act, or applicable state, provincial or
foreign securities laws, and the Securities are being offered and sold to the
Subscriber in reliance upon the exemption provided in Section 4(2) of the 1933
Act and Rule 506 of Regulation D under the 1933 Act for non-public offerings.
The Securities are being offered and sold within the United States only to
“accredited investors” as defined in Rule 501(a) of Regulation D.  The
Securities offered hereby are not transferable except in accordance with the
restrictions described herein.
The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:
 
1.
it is not resident in Canada;

2.
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment;

3.
the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the Offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Securities;

4.
it is acquiring the Securities for its own account, for investment purposes only
and not with a view to any resale, distribution or other disposition of the
Securities in violation of the United States securities laws;

5.
it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Securities for an indefinite period of time;

6.
if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

___________
a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, “net
worth” means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person’s
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home’s estimated fair market value as
long as the mortgage was incurred more than 60 days before the Units are
purchased, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60 day
period before the Closing Date for the purpose of investing in the Units,
___________
a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, or
___________
a director or executive officer of the Issuer;

7.
if the Subscriber is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):

___________
an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US$5,000,000,
___________
a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,
___________
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),
___________
a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
___________
an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 of this Questionnaire;

8.
it has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

9.
if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such
Securities, directly or indirectly, unless:

 
(a)
the sale is to the Issuer,

 
(b)
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;

 
(c)
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or

 
(d)
the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities, and

 
(e)
it has, prior to such sale pursuant to subsection (c) or (d), furnished to the
Issuer an opinion of counsel of recognized standing reasonably satisfactory to
the Issuer, to such effect;

10.
it understands and acknowledges that, upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Securities, and all securities issued in exchange therefor or
in substitution thereof, will bear a legend in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF [NAME OF
ISSUER] (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE
WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN ACCORDANCE
WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN
THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE ISSUER AN OPINION
OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO SUCH EFFECT.  DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD
DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”
 
 
16

--------------------------------------------------------------------------------

 
 
11.
it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Securities. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Subscriber under United States, state, local or foreign tax law of the
Subscriber’s acquisition or disposition of the Securities. In particular, no
determination has been made whether the Issuer will be a “passive Foreign
investment company” (“PFIC”) within the meaning of Section 1291 of the United
States Internal Revenue Code;

12.
it understands and agrees that the financial statements of the Issuer have been
prepared in accordance with International Financial Reporting Standards, which
differ from United States generally accepted accounting principles, and thus may
not be comparable to financial statements of United States companies;

13.
it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

14.
it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is defined in Regulation S or
was in the United States at the time the Securities were offered or the
Agreement was executed;

15.
it understands that the Issuer has no obligation to register any of the
Securities or to take action so as to permit sales pursuant to the 1933 Act
(including Rule 144 thereunder); and

16.
it understands and acknowledges that the Issuer is not obligated to remain a
“foreign issuer”.



The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Securities.


Dated _____________________________, 20____.
 
 
X
 
 
Signature of individual (if Subscriber is an individual)
 
 
X
 
 
Authorized signatory (if Subscriber is not an individual)
 
 
 
 
 
Name of Subscriber (please print)
 
 
 
 
 
Name of authorized signatory (please print)






 
17

--------------------------------------------------------------------------------

 
